Affirmed and Memorandum Opinion filed June 20, 2019.




                                    In the

                   Fourteenth Court of Appeals

                             NO. 14-18-00020-CV

                        LATIA M. JONES, Appellant
                                       v.
  RGJ APARTMENTS INC., A/K/A RGJ INC., A/K/A VICTORIA PARK
   APARTMENTS, A/K/A RGJ APTS INC., A/K/A VICTORIA PARK
             APARTMENT HOME INC., Appellee

                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-44729

                         MEMORANDUM OPINION

      Appellee RGJ Apartments Inc., a/k/a RGJ Inc., a/k/a Victoria Park
Apartments, a/k/a RGJ Apts Inc., a/k/a Victoria Park Apartment Home Inc. (“RGJ”)
brought a prior eviction case against appellant Latia M. Jones. Judgment was
awarded in favor of RGJ. Jones subsequently sued RGJ in Harris County district
court for defamation. Both Jones and RGJ filed traditional motions for summary
judgment. The trial court denied Jones’s motion in an order signed December 7,
2017. The trial court also signed a final summary judgment on December 7, 2017,
which granted RGJ’s motion for summary judgment. Jones appeals from the denial
of her motion for summary judgment. We affirm.

                                     I.    BACKGROUND

       In 2015, RGJ brought an eviction action against Jones in Harris County Justice
of the Peace Court, Precinct 5, Place 1. See Tex. R. Civ. P. 500.3(d), 510. The justice
court rendered judgment in favor of RGJ against Jones. Jones appealed to the Harris
County Court at Law No. 2, where trial proceeded de novo. See id. 506.1–.3, 510.9–
.10. In November 2015, the county court signed its final judgment and order of
possession in favor of RGJ and against Jones. RGJ also was awarded a monetary
judgment for rent deficiency. In 2017, Jones deposited funds into the registry of the
trial court. RGJ moved to withdraw those funds and filed a release of judgment.

       Jones filed an original petition against RGJ, alleging that RGJ did not file a
release of judgment in justice court and RGJ “further ruined [Jones’s] reputation by
and through a third party [credit reporting service] who has maliciously reported a
debt on [her] credit report and refuses to stop reporting it.” RGJ filed a general
denial, and in defense of Jones’s claim, RGJ alleged justification, collateral estoppel,
lack of condition precedent, lack of ripeness, and truth.

       RGJ filed a traditional motion for summary judgment. RGJ noted that Jones’s
petition was unclear but “seem[ed] to complain of a libel or slander.” RGJ argued
there were no genuine issues of material fact as to the requisite defamation1 element

       1
          “Defamation’s elements include (1) the publication of a false statement of fact to a third
party, (2) that was defamatory concerning the plaintiff, (3) with the requisite degree of fault, and
(4) damages, in some cases.” In re Lipsky, 460 S.W.3d 579, 593 (Tex. 2015). A private individual
who is allegedly defamed need only prove negligence, whereas a public figure or official must
prove actual malice. WFAA–TV, Inc. v. McLemore, 978 S.W.2d 568, 571 (Tex. 1998). The plaintiff
must plead and prove damages, unless the defamatory statements are defamatory per se. Waste
Mgmt. of Tex., Inc. v. Tex. Disposal Sys. Landfill, Inc., 434 S.W.3d 142, 162 n.7 (Tex. 2014).

                                                 2
of publication. RGJ also argued there were no genuine issues of material fact on its
truth and collateral-estoppel defenses.

       Jones also filed a traditional motion for summary judgment. RGJ filed a
response to Jones’s motion, an objection to incompetent summary-judgment
evidence, and a motion to strike. Jones filed a response to RGJ’s objection.

       On December 7, 2017, the trial court signed an order denying Jones’s motion
for summary judgment. Also, on December 7, 2017, the trial court signed a final
summary judgment in which it granted RGJ’s motion for summary judgment and
ordered that Jones take nothing by her suit. The trial court did not specify any ground
for granting summary judgment in its final judgment.

                                    II.    ANALYSIS

       Jones’s single issue on appeal concerns whether “the trial court err[ed] in its
decision to deny . . . Jones’[s] Motion for Summary Judgement as a matter of law.”2

       As stated above, the trial court also considered RGJ’s motion for summary
judgment and granted it. In its motion, RGJ argued that it was entitled to summary
judgment in its favor and Jones could not recover on her defamation claim as a matter
of law for three reasons:

            First, because the county court, not RGJ, was the publisher of the
             judgment about which Jones complains;
            Second, because RGJ met the defense of truth when the
             statements recited in the judgment were adjudicated to be true by
             a court of competent jurisdiction; and
            Third, because RGJ met the defense of collateral estoppel when
             the facts about which Jones complains were fairly litigated in a

       2
         This is consistent with Jones’s notice of appeal, which states that she “[]submits her
Notice of Appeal from the decision made on December 07, 2017 denying her Motion For Summary
Judgment.”

                                              3
                prior nonjury trial, the determination of those facts was decisive
                as to whether a final judgment would be entered, and Jones and
                RGJ were traditional adversaries in the prior case.

       Jones does not present a specific issue challenging the trial court’s granting of
RGJ’s cross-motion. However, as a practical matter, because we must affirm a trial
court’s rendition of summary judgment on any basis that supports it when the trial
court does not specify the ground relied on for its ruling, to be entitled to “a
judgement against [RGJ] as a matter of law,” Jones also would have to show that the
trial court erred to base the summary judgment on every ground asserted in RGJ’s
motion. See Star-Telegram, Inc. v. Doe, 915 S.W.2d 471, 473 (Tex. 1995); Carr v.
Brasher, 776 S.W.2d 567, 569 (Tex. 1989); Heritage Gulf Coast Props., Ltd. v.
Sandalwood Apartments, Inc., 416 S.W.3d 642, 653 (Tex. App.—Houston [14th
Dist.] 2013, no pet.). Jones has not done so here.

       Construing Jones’s brief liberally, perhaps we could read into her appellate
issue arguments that the trial court erred in granting summary judgment based on
RGJ’s grounds sounding in the defamation element of publication and in the truth
defense. Jones does contend that “[t]he evidence presented met ALL the elements of
[her] claim[] of ‘defamation.’”3 These elements, which she does not provide in her
brief, would include publication and falsity.4 However, nowhere in her brief does
Jones challenge (even implicitly) RGJ’s defense of collateral estoppel, an
independent, alternative ground upon which the trial court could have based its
decision to grant summary judgment in favor of RGJ. When the appellant fails to
challenge each possible summary-judgment ground, we must uphold the judgment

       3
          Jones does not provide any citation, either in her statement of facts or her argument
section, to any supporting evidence from the trial court’s summary-judgment record, much less
provide any explanation of how such evidence conclusively proves each element of her
“defamation” claim against RGJ. See Tex. R. Civ. P. 166a(c); Tex. R. App. P. 38.1(g), (i).
       4
           See supra note 1.

                                              4
on the unchallenged grounds. Malooly Bros. v. Napier, 461 S.W.2d 119, 121 (Tex.
1970); Heritage Gulf, 416 S.W.3d at 653.

      Under these circumstances, ultimately, we need not consider the arguments in
support of Jones’s issue that the trial court erred in denying her motion for summary
judgment because we must affirm the trial court’s decision to grant summary
judgment in favor of RGJ on its collateral-estoppel defense.

      We therefore overrule Jones’s issue and affirm the trial court’s final summary
judgment.




                                       /s/       Charles A. Spain
                                                 Justice


Panel consists of Justices Christopher, Bourliot, and Spain.




                                             5